Citation Nr: 1428360	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-08 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for colorectal cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to February 1974.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The claims file was subsequently transferred to the RO in Muskogee, Oklahoma.  The Board previously remanded the case in November 2012 for further development.  The mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268(1998).

The Veteran died in September 2010; his surviving spouse timely requested substitution in order to continue the appeal, which the RO accepted pursuant to 38 U.S.C.A. § 5121A.  See December 2012 letter allowing substitution; see generally Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008).  Accordingly, the Board recognizes the substitution of the Veteran's surviving spouse as the Appellant in this case.

The Veteran claimed service connection for colon cancer.  The private treatment records interchangeably reference the Veteran's diagnosis as "colorectal cancer," "colon cancer," and "rectal cancer."  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the claim has been recharacterized as shown on the title page.

In June 2012, the Appellant provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran did not participate in a radiation-risk activity. 

2.  The preponderance of the evidence weighs against a finding that the Veteran's colorectal cancer manifested in service or developed as a result of any incident during service, to include exposure to ionizing radiation.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for colorectal cancer, to include as due to ionizing radiation exposure, have not been met.  38 U.S.C.A. §§ 1110, 1111, 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a March 2009 letter.  

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and medical treatment records are in the file.  His private treatment records have also been obtained, to the extent possible, and associated with the file.  Neither the Veteran nor the Appellant referred to-and the record does not otherwise indicate-any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.  In October 2013, the Appellant stated she had no more evidence to submit. 

VA has obtained medical opinions from the Director of the Post 9-11 Environmental Health Program and the Director of VA's Compensation and Pension Service in August 2013, relating to the claim based on ionizing radiation.  The Board finds these medical opinions are adequate for the purpose of determining the Appellant's claim.

VA has not obtained a medical opinion on the question of direct service connection; however, as discussed within, there is no indication that the claimed condition may be associated with service.  38 C.F.R. § 3.159(c)(4).  

II. Analysis 

During his lifetime, the Veteran claimed entitlement to service connection for colorectal cancer, to include as a result of exposure to ionizing radiation in service.  He said that while stationed in Germany, he traveled throughout European countries disposing and checking atomic munitions, and claimed these activities exposed him to radiation which caused colorectal cancer.  See, e.g., April 2009 Radiation Dose Assessment Questionnaire.  The Veteran's DD Form 214 lists his primary specialty as Atomic Demolition Munitions Specialist.

Statements from fellow service member D. M. corroborate the Veteran's specialty and add that as atomic demolitions specialists, he and the Veteran trained and prepared to deploy weapons in the event of a nuclear threat, went on field exercises, and visited storage bunkers where weapons where stored.  See July 2013 Statement from D. M.  D. M. also stated that he and the Veteran were required to wear a film badge radiation dosimeter because the weapons contained radiation material; he says that the Veteran would remain exposed to radiation the longest because he was in charge of ensuring that the weapons were secure and accounted, but that he is not aware of whether the dosimeter was developed or if they were ever in danger of overexposure.  In a March 2009 statement, D. M. stated that their dosimeters changed colors on three occasions, which according to him indicates exposure to radiation.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed in-service injury or disease and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247 (1999).  Entitlement to an award of service connection for a disability that is claimed to have resulted from a veteran's in-service exposure to ionizing radiation can be established by three distinct means.  See Ramey v. Brown, 9 Vet.App. 40 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed.Cir.1997).  First, via the presumption of service connection for radiation-exposed veterans under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, by meeting certain conditions specified in 38 C.F.R. § 3.311(b) for veterans with radiogenic diseases.  Third, by satisfying the elements of direct service connection.  See Rucker v. Brown, 10 Vet.App. 67 (1997); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), such as malignant tumors, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, 38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran's service treatment records do not show treatment or a diagnosis of colorectal cancer.  Post-service medical evidence reflects a colorectal cancer diagnosis in November 2007.  

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's colorectal cancer is related to service on any basis.

In this case, the presumption of service connection for radiation-exposed veterans under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) is not applicable because the Veteran did not participate in a radiation-risk activity as defined in 38 C.F.R. § 3.309(d)(3)(ii).

Under the second basis, service connection may be granted where there is exposure to ionizing radiation and the subsequent development of a radiogenic disease within a specified time period.  38 C.F.R. § 3.311(b).  Colon cancer is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2)(i).  Furthermore, the Veteran's cancer manifested 5 years or more after exposure, therefore meeting the regulatory time requirements.  38 C.F.R § 3.311(b)(5).

Because the Veteran was diagnosed with a radiogenic disease that manifested 5 or more years after exposure, the RO undertook special development outlined in 38 C.F.R. § 3.311, including requesting any available records concerning the Veteran's exposure to radiation and obtaining a dose estimate from the Under Secretary for Health.  38 C.F.R. § 3.311(a)(2)(iii) .

In a letter received on January 2013, the U.S. Army Dosimeter Center indicated that it researched the files for records of the Veteran's exposure to ionizing radiation but was unable to locate any records for him.  The claims file does not include a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).

In August 2013, the Director of the Post 9-11 Environmental Health Program responded to a July 2013 request from the Director, Compensation Service for a dose estimate and etiology opinion.  In providing the opinion (Radiation Dose Opinion), the Director considered the Veteran's age, gender, date of diagnosis of cancer and the lack of any record of exposure data.  Based on the Veteran's service record, it was assumed that the Veteran was occupationally exposed to radiation for the entire three years of service, although he was not monitored for occupational exposure.  The Director noted that Federal law requires monitoring in situations where adults are likely to receive a dose is excess of 0.5 rem per year.  Thus, because the Veteran was not monitored, the most he could be exposed to was 1.5 rem or 0.5 rem per year.  The likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer was calculated using the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health.  For purposes of calculation, it was assumed that the Veteran's radiation doses were received as a single exposure in the earliest year of exposure; this assumption would tend to increase the probability of causation, therefore benefiting the Veteran's claim.  The program calculated a 99th percentile value for the probability of causation of 3.58 percent.  Thus, the Director concluded that it is unlikely that the Veteran's cancer can be attributed to exposure to ionizing radiation in service.  

In August 2013, the Director of VA's Compensation and Pension Service reviewed the above opinion and the evidence of record and opined that there was no reasonable possibility that the Veteran's condition was the result of radiation exposure during service.

The Board notes that the Veteran's private physician, Dr. F. has provided positive etiology opinions which address a link between the Veteran's colorectal cancer and exposure to radiation in service.  See Letters from Dr. F, from January 2009, October 2009, and March 2010.  Dr. F. stated that the Veteran's colorectal cancer was "directly service connected due to his proximity of radioactive material during his military career" and that he suspected the condition was due to working as an atomic weapons maintenance personnel because the Veteran "wore detectors while performing his duties that sometimes would indicate max out exposures . . . ."  The Board affords little probative value to Dr. F.'s opinions because they are based on a history of radiation exposure in service given by the Veteran, without consideration of a radiation dose estimate.  

Conversely, the Board affords a higher probative value to the Radiation Dose Opinion because it takes into account a radiation dose estimate, and renders a scientific opinion taking into consideration that value and the applicable scientific studies.  See Prejean v. West, 13 Vet. App. 444 (2000).

In addition, the Board has considered the assertions of the Veteran and the Appellant, which purport to link the Veteran's colorectal cancer with ionizing radiation in service.  The Veteran and the Appellant are competent to testify as to their observations, but they have not demonstrated that they are experts on the diagnosis or etiology of cancer.  Unlike disorders that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of cancer is not readily apparent to lay observation.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428 (2011); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if credible and competent as to their observations, the general lay assertions of the Veteran and the Appellant are outweighed by the specific and reasoned conclusions of the expert who provided the Radiation Dose Opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Therefore, the Board finds that the lay opinions of the Veteran and the Appellant are not entitled to significant weight as compared to the Radiation Dose Opinion.  
 
Accordingly, the preponderance of the evidence is against a finding that the Veteran is entitled to service connection under § 3.311, based on a radiogenic condition.

Finally, under the third basis, the Veteran is not entitled to service connection on a direct basis, on a presumptive basis of cancer manifesting within one year of service, or on the basis of continuity of symptomatology.  As explained above, the Veteran's service treatment records do not show treatment or a diagnosis of colorectal cancer.  The post-service medical evidence reveals a cancer diagnosis in November 2007.  There is no assertion that the cancer began during service and the only argument is that is related to exposure to radiation.  As detailed, the probative evidence is against that part of the claim.  There is no other evidence on direct service connection.  Thus, the preponderance of the evidence weighs against a finding of a nexus between the Veteran's colorectal cancer and service.

For the foregoing reasons, the preponderance of the evidence weighs against a finding that the Veteran's colorectal cancer is related to service on any basis, including due to exposure to ionizing radiation; there is no doubt to be resolved; and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for colorectal cancer, to include as due to exposure to ionizing radiation, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


